Allowance
Claims 11, 13-18, 20-24 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Though the prior art discloses the other limitations, the prior art fails to disclose:
wherein the control circuitry is further configured to output a sign instead of the calculated bio-information when it is determined that the calculated bio-information does not satisfy the criteria.
This limitation differs from US Publication 2013/0324873 (Babaeizadeh) which teaches wherein the control circuitry is further configured to output a sign instead of the calculated bio-information “Output instructions such as " no respiration received" or "erratic CO2 waveform" may be generated to indicate a malfunction or erroneous use” [0035], where this sign is based on an error or malfunction, not the calculated bio-information not satisfying the criteria.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857